 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FLOYD JOSEPH ESPEY,                                  No. 2:14-cv-2511 KJM DB P
12                              Plaintiff,
13              v.                                         ORDER
14    MULE CREEK STATE PRISON, et al.,
15                              Defendants.
16

17             This civil rights action was closed on October 28, 2015, for plaintiff’s failure to prosecute.

18   On October 15, 2018, plaintiff filed a request to vacate the court order directing payment of the

19   filing fee, which was ordered on grant of plaintiff’s request to proceed in forma pauperis. (ECF

20   No. 9.) Plaintiff so moves because the recurring deduction of his incoming funds is causing him

21   financial hardship. Since the filing fee is required to be paid in full, see 28 U.S.C. §1915(b)(2), IT

22   IS HEREBY ORDERED that plaintiff’s motion (ECF No. 39) is DENIED.

23   Dated: October 29, 2018

24

25

26
27
     /DLB7;
28   DB/Inbox/Routine/espe2511.ifp order

                                                           1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
